DETAILED ACTION
80Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, and 7 have been amended as per Applicants amendment filed on June 22, 2011, Claims 12 and 20 have been canceled.  Claims 1-11, 13-19 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 15, and the claims depending therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
As to claim 1, claim 1 has been amended to recite “wherein the buffer layer is made of a foam material, and the buffer layer contacts a middle frame of a display device.”  The Examiner is unable to ascertain the metes and bounds of the highlighted claim language from Applicant’s originally filed disclosure in order to formulate a proper search of the prior art.   
Paragraphs [0043], [0058] only glibly recite “The pressure sensing touch module is attached to the backside of the OLED display layer, and the buffer layer 11 contacts with the middle frame of the whole display device as a support” (emphasis added).  There is no explication of what “a middle frame of a display layer” means and how it is configured to contact the claimed buffer layer.  Further, Applicant’s drawings do not provide any depiction of a middle frame of a display device contacting the buffer layer to clarify the meaning and bounds of the newly recited claim language.  Therefore, Examiner is unable to establish the metes and bounds of the newly recited claim language.  Consequently, claim 1 fails the written description requirement as it requires undue experimentation of a person having ordinary skill in the art.
As to claims 6 and 15, claims 6 and 15 are infirm for similar reasoning given above for claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 15, and the claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, since the Examiner is unable to ascertain the metes and bounds of the newly recited claim language “the buffer layer contacts a middle frame of a display device” as explained above, claim 1 fails to particularly point out and distinctly claim what the Applicant regards as his invention.
For compact prosecution purposes, Examiner will assume the newly recited language means that buffer layer is adjacently positioned to a display device.
As to claims 6 and 15, claims 6 and 15 are infirm for similar reasoning given above for claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view of Chen (US 2017/0300140 A1, Published October 19, 2017), Hao (US 2018/0150172 A1, Published May 31, 2018), Oraw (US 2014/0240618 A1, Published August 28, 2014), and Hong (US 2017/0357344 A1, Published December 14, 2017).
As to claim 1, Kobayashi discloses a pressure sensing touch module, comprising: 
a buffer layer (Kobayashi at Fig. 1, deformable body 30)… 
a substrate disposed on the buffer layer (Kobayashi at Fig. 1, first base material sheet 41; ¶ [0045] discloses “A constituent material of the third base material sheet 21 is, for example, a plastic film or a glass sheet.”  ¶ [0074] discloses “The first base material sheet 41, the conductive film 42, and the insulating film 43 may be those similar to the third base material sheet 21, the conductive film 22, and the insulating film 23 of the Z electrode body 20, for example.”); 
a touch sensing layer disposed on the substrate, the touch sensing layer configured to sense a position (Kobayashi at Fig. 1, X-Y electrode body 40) and… 
an insulating layer disposed on the touch sensing layer (Kobayashi at Fig.  1, insulating film 47);… 
a second adhesive layer disposed on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84), 
Kobayashi does not expressly disclose a first adhesive layer disposed between the buffer layer and the substrate.

However, Chen does disclose a first adhesive layer disposed between the buffer layer and the substrate (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1).
Chen also discloses that the buffer layer contacts a middle frame of a display device (Chen at Figs 1-4 depict that elastic buffer 4 contacts the first display substrate 2 over its entire area)
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
The combination of Kobayashi and Chen does not disclose that the touch sensing layer is configured to sense a strength of a touch pressure applied to the touch sensing layer.
However, Hao does disclose that that the touch sensing layer is configured to sense a strength of a touch pressure applied to the touch sensing layer (Hao at Fig. 1, driving electrodes 12 and sensing electrodes 14; ¶ [0044]). 
The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Hao discloses a comparable touch input device which has been improved in the same way as the claimed invention.  
While Kobayashi discloses “a film containing a metal nanowire of, for example, gold of silver” (Kobayashi at ¶ [0048]), the combination of Kobayashi, Chen, and Hao does not expressly disclose that the touch sensing layer is made of a silver nanofiber material.
However, Oraw does disclose that the touch sensing layer is made of a silver nanofiber material (Oraw at ¶ [0055] discloses “The transparent conductor (and transparent electrodes in the touch sensor) may be an indium-tin-oxide (ITO) layer or a layer containing silver nanofibers.”).
The combination of Kobayashi, Chen, and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Oraw discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Oraw to that of the combination of Kobayashi, Chen, and Hao for the predictable result of providing highlighting to a keypad area as feedback to the user after the user touched that area (Oraw at ¶ [0080]-[0081]).
The combination does not disclose that the buffer layer is made of a foam material.

The combination of Kobayashi, Chen, Hao, and Oraw discloses a base touch input device upon which the claimed invention is an improvement.  Hong discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hong to that of the combination of Kobayashi, Chen, Hao, and Oraw for the predictable result of providing a foam or sponge buffer for alleviating impact from the outside (Hong at ¶ [0131]-[132]).
As to claim 2, the combination of Kobayashi, Chen, Hao, Oraw, and Hong discloses the pressure sensing touch module according to claim 1, wherein an overall thickness of the pressure sensing touch module is 0.13-0.17 mm (Kobayashi at ¶ [0046], [0055], [0060], [0082].  The sums of the minimum thicknesses described in these paragraphs is less than .17mm)
As to claim 3, the combination of Kobayashi, Chen, Hao, Oraw, and Hong discloses the pressure sensing touch module according to claim 1, wherein the touch sensing layer comprises a plurality of patterned lines (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0076]),
a line width of each of the patterned lines is 7-9 um, and a vertical distance between the patterned lines is 7-9 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall 
As to claim 4, the combination of Kobayashi, Chen, Hao, Oraw, and Hong discloses the pressure sensing touch module according to claim 1, wherein a thickness of the touch sensing layer is 7-13 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).
As to claim 5, the combination of Kobayashi, Chen, Hao, Oraw, and Hong discloses the pressure sensing touch module according to claim 1, wherein the substrate is made of a polyimide material (Kobayashi at ¶ [0045], [0074]).
Claims 6, 7, 8, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view Chen (US 2017/0300140 A1, Published October 19, 2017), Hao (US 2018/0150172 A1, Published May 31, 2018) and Hong (US 2017/0357344 A1, Published December 14, 2017).
As to claim 6, Kobayashi discloses a pressure sensing touch module, comprising: 
a buffer layer (Kobayashi at Fig. 1, deformable body 30)… 
a substrate disposed on the buffer layer (Kobayashi at Fig. 1, first base material sheet 41; ¶ [0045] discloses “A constituent material of the third base material sheet 21 is, for example, a plastic film or a glass sheet.”  ¶ [0074] discloses “The first base material sheet 41, the conductive film 42, and the insulating film 43 may be those similar to the third base material sheet 21, the conductive film 22, and the insulating film 23 of the Z electrode body 20, for example.”); 

an insulating layer disposed on the touch sensing layer (Kobayashi at Fig.  1, insulating film 47).
Kobayashi does not expressly disclose a first adhesive layer disposed between the buffer layer and the substrate.
Kobayashi also does not disclose that the buffer layer contacts a middle frame of a display device.
However, Chen does disclose a first adhesive layer disposed between the buffer layer and the substrate (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1).
Chen also discloses that the buffer layer contacts a middle frame of a display device (Chen at Figs 1-4 depict that elastic buffer 4 contacts the first display substrate 2 over its entire area).
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
The combination of Kobayashi and Chen does not disclose that the touch sensing layer is configured to sense a strength of a touch pressure applied to the touch sensing layer.

The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Hao discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hao to that of the combination of Kobayashi and Chen for the predictable result of determining the Z-coordinate of the touch position and the force touch function (Hao at ¶ [0044]-[0045]).
The combination Kobayashi, Chen, and Hao does not disclose that the buffer layer is made of a foam material.
However, Hong does disclose that the buffer layer is made of a foam material (Hong at ¶ [0131]-[0132]).
The combination of Kobayashi, Chen, and Hao discloses a base touch input device upon which the claimed invention is an improvement.  Hong discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hong to that of the combination of Kobayashi, Chen, and Hao for the predictable result of providing a foam or sponge buffer for alleviating impact from the outside (Hong at ¶ [0131]-[132]).
As to claim 7, the combination of Kobayashi, Chen, Hao, and Hong discloses the pressure sensing touch module according to claim 6, wherein the pressure sensing 
the second adhesive layer disposed on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84).
As to claim 8, the combination of Kobayashi, Chen, Hao, and Hong discloses the pressure sensing touch module claim according to claim 7, wherein an overall thickness of the pressure sensing touch module is 0.13-0.17 mm (Kobayashi at ¶ [0046], [0055], [0060], [0082].  The sums of the minimum thicknesses described in these paragraphs is less than .17mm).
As to claim 9, the combination of Kobayashi, Chen, Hao, and Hong discloses the pressure sensing touch module according to claim 6, wherein the touch sensing layer comprises a plurality of patterned lines (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0076]), 
a line width of each of the patterned lines is 7-9 pm, and a vertical distance between the patterned lines is 7-9 pm (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall thickness such that the total thickness of thickness of X-Y electrode body 40 maintains 50 um).
As to claim 13, the combination of Kobayashi, Chen, Hao, and Hong disclose the pressure sensing touch module according to claim 6. 

Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
As to claim 14, the combination of Kobayashi, Chen, Hao, and Hong discloses the pressure sensing touch module according to claim 6, wherein the substrate is made of a polyimide material (Kobayashi at ¶ [0045], [0074]).
Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Chen, Hao, and Hong as applied to claim 6 above, and in further view of Oraw (US 2014/0240618 A1, Published August 28, 2014).
As to claim 10, the combination of Kobayashi, Chen, Hao, and Hong discloses the pressure sensing touch module according to claim 6.
While Kobayashi discloses “a film containing a metal nanowire of, for example, gold of silver” (Kobayashi at ¶ [0048]), the combination does not expressly disclose that the touch sensing layer is made of a silver nanofiber material.
However, Oraw does disclose that the touch sensing layer is made of a silver nanofiber material (Oraw at ¶ [0055] discloses “The transparent conductor (and transparent electrodes in the touch sensor) may be an indium-tin-oxide (ITO) layer or a layer containing silver nanofibers.”).
The combination of Kobayashi, Chen, Hao, and Hong discloses a base touch input device upon which the claimed invention is an improvement.  Oraw discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Oraw to that of the combination of Kobayashi, Chen, Hao, and Hong for the predictable result of providing highlighting to a keypad area as feedback to the user after the user touched that area (Oraw at ¶ [0080]-[0081]).
As to claim 11, the combination of Kobayashi, Chen, Hao, Hong, and Oraw discloses the pressure sensing touching module according to claim 10, wherein a thickness of the touch sensing layer is 7-13 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).
Claims 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2019/0155422 A1, Filed June 27, 2017) in view of Chen (US 2017/0300140 A1, Published October 19, 2017).
As to claim 15, Kobayashi discloses a manufacture method of a pressure sensing touch module, comprising:... 
step S30, forming a touch sensing layer on a surface of the substrate (Kobayashi at Fig. 1, X-Y electrode body 40); 

step S50, forming a second adhesive layer on a surface of the insulating layer (Kobayashi at Fig. 1, adhesive layer 84).
Kobayashi does not expressly disclose step S10, forming a first adhesive layer on a buffer layer… the buffer layer contacts a middle frame of a display device; step S20, disposing a substrate on a surface of a first adhesive layer.
However, Chen does disclose step S10, forming a first adhesive layer on a buffer layer… step S20, disposing a substrate on a surface of a first adhesive layer (Chen at Fig. 3-4, optically clear adhesive 5 is between elastic buffer 4 and touch substrate 1).
Chen also discloses the buffer layer contacts a middle frame of display device (Chen at Figs 1-4 depict that elastic buffer 4 contacts the first display substrate 2 over its entire area),  
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
The combination does not disclose that the buffer layer is made of a foam material. 

The combination of Kobayashi and Chen discloses a base touch input device upon which the claimed invention is an improvement.  Hong discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Hong to that of the combination of Kobayashi and Chen for the predictable result of providing a foam or sponge buffer for alleviating impact from the outside (Hong at ¶ [0131]-[132]).
 As to claim 19, the combination of Kobayashi, Chen, and Hong discloses the manufacture method of the pressure sensing touch module according to claim 15, wherein the first adhesive layer and the second adhesive layer are both made of an optical adhesive (Chen at Figs. 3-4, optically clear adhesive 5).
Kobayashi discloses a base touch input device upon which the claimed invention is an improvement.  Chen discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add to or modify Kobayashi with the teachings of Chen for the predictable result of increasing the lifetime of the touch display panel (Chen at ¶ [0057]).
Claims 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Chen, and Hong as applied to claim 15 above, and in further view of Li (US 2012/0032898 A1, Published February 9, 2012).
As to claim 16, the combination of Kobayashi, Chen, and Hong discloses the manufacture method of the pressure sensing touch module according to claim 15.
The combination does not disclose that the step S30 comprises steps of:  step S301, depositing a nano silver film on the surface of the substrate; step S302, coating a photoresist on a surface of the nano silver film, exposing and developing the photoresist to from a photoresist retention region and a photoresist removal region; step S303, etching the nano silver film to form a plurality of patterned lines; step S304, striping the photoresist to form the touch sensing layer.
However, Li does disclose that the step S30 comprises steps of:  step S301, depositing a nano silver film on the surface of the substrate; step S302, coating a photoresist on a surface of the nano silver film, exposing and developing the photoresist to from a photoresist retention region and a photoresist removal region; step S303, etching the nano silver film to form a plurality of patterned lines; step S304, striping the photoresist to form the touch sensing layer (Li at ¶ [0043] discloses “Step 405: A metal layer is sputtered on the insulation layer by the Sputtering deposition, and then the following processes of Exposure, Development, Etching and Stripping are performed in sequence after a photoresist (C) is coated on the metal layer in order to form the metal bridge and the metal trace”).
The combination of Kobayashi, Chen, and Hong discloses a base touch input device upon which the claimed invention is an improvement.  Li discloses a comparable touch input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time 
As to claim 17, the combination of Kobayashi, Chen, Hong, and Li discloses the manufacture method of the pressure sensing touch module according to claim 16, wherein a line width of each patterned line is 7-9 um, and a vertical distance between the patterned lines is 7-9 um (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0075], [0082] discloses lower limit thickness of X-Y electrode body 40 as 50 um.  MPEP 2144.05(II) establishes that optimization of ranges is obvious.  Therefore, it would be obvious to optimize thickness of the patterned lines such that the overall thickness such that the total thickness of thickness of X-Y electrode body 40 maintains 50 um).
As to claim 18, the combination of Kobayashi, Chen, Hong, and Li discloses the manufacture method of the pressure sensing touch module according to claim 15, wherein a thickness of the touch sensing layer is 7-13 pm (Kobayashi at Fig. 1, X-Y electrode body 40; ¶ [0082]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/29/2021